Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 14-20 and 21-33 were allowed and an Allowability Notice was mailed on 05/16/2022.
In response to an Interview (Applicants initiated) with Applicants representative on 05/17/2022 regarding correcting Micro entity status of this patent application, the Examiner is hereby issuing a Corrected Allowability Notice.   
**This case was initially on “Small entity” category, and after applicants request for “Micro entity” category, USPTO approved the Micro entity category, but PALM was not updated. So, the Notice Allowance of the instant application mailed on 05/16/2022 was documented as “small entity” category, which was not correct, and now the USPTO has updated the PALM as micro entity. 
In order to correct the Micro entity category of this case in the Notice of Allowance, the Examiner is hereby issuing a Corrected Notice of Allowability, which will document this as case as Micro entity status.

This application is a CIP of US application 15/697,446, filed on 09/07/2017, which was a Non-Provisional Application of Provisional Application 62/384,616, filed on 09/07/2016.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/17/2022), Applicants filed a response and an amendment on March 14, 2022, amending claims 14, 20, canceling claims 1-13, and adding new claims 21-33 is acknowledged. 
The Examiner is also acknowledging the filing of an Affidavit/Declaration under 37 CFR 1.132 on 05/03/2022 in favor of the deposited yeast strain TEKK-LAC for producing lactic acid, which was deposited under Budapest Treaty, and for public availability of said strain after allowance of the claimed invention. 
Claim(s) 14-19 and 20-33 are present for examination. 
Applicants' arguments filed on March 14, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 14-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 14-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a), (Deposit requirement)
The following is a quotation of the 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The previous rejection of Claims 14 19 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 14-15, 18 and 19 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Ishida et al. (Efficient Production of L-Lactic Acid by Metabolically Engineered Saccharomyces cerevisiae with a Genome-Integrated L-Lactate Dehydrogenase Gene, Appl and Environ Microbiol (2005), 71(4): 1964-190), is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 14-15, 16, 17, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Bera et al. (A genetic overhaul of Saccharomyces cerevisiae 424A(LNH-ST) to improve xylose fermentation. J Ind Microbiol Biotechnol (2011), 38: 617-626, see IDS) as applied to claims 14-15, 17, 18 and 19 above, and further in view of Ishola et al. (Simultaneous saccharification, filtration and fermentation (SSFF): A novel method for bioethanol production from lignocellulosic biomass. Bioresource Technology, Volume 133, April 2013, Pages 68-73), is withdrawn in view of Applicant’s amendment to the claims, current Examiner’s amendment, and persuasive arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Louis Wu, applicants’ representative on 05/10/2022, and 05/17/2022. 

Amend the claim(s) as shown below:

14. (Currently Amended) A method for producing a desired biochemical in an industrial scale volume, comprising the steps of:
(a) putting together in a container of industrial-scale volume
biomass of an industrial-scale volume,
water, and 
a TEKK-LAC breaks down glucosidic and xylosic material of the biomass; and
(b) bringing the container to a temperature suitable for the TEKK-LAC 
wherein the desired biochemical comprises lactic acid. 

19. (Currently Amended) The method of claim 14, wherein the TEKK-LAC yeast produces β-glucosidase.

20. (Currently Amended) The method of claim 14, wherein the desired biochemical further comprises TEKK-endocellulase, TEKK-exocellulase, and/or TEKK-β-glucosidase, and/or a functionally active variant thereof, that digests 

21. (Currently Amended) The method of claim 14, comprising a live TEKK-LAC yeast culture that produces lactic acid by digesting a C5 compound and a C6 compound via lactose production through activity of integrated multiple copies of bacterial lactate dehydrogenase within the TEKK-LAC yeast culture.

31. (Currently Amended) The method of claim 21, wherein the culture TEKK-LAC yeast efficiently produces lactic acid from at least a C5 carbohydrate or a polymeric version thereof relative to nonbioengineered culture of the same yeast.

32. (Currently Amended) The method of claim 31, wherein the TEKK-LAC yeast 

33. (Currently Amended) The method of claim 32, wherein the TEKK-LAC yeast 

Cancel claims 22-25.

Allowable Subject Matter
	Claims 14-21, 26-32 and 33 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing a desired biochemical in an industrial scale volume, comprising the steps of: (a) putting together in a container of industrial-scale volume biomass of an industrial-scale volume, water, and a TEKK-LAC yeast that enzymatically breaks down glucosidic and xylosic material of the biomass; and (b) bringing the container to a temperature suitable for the TEKK-LAC yeast to produce the desired biochemical in an industrial-scale volume, wherein the desired biochemical comprises lactic acid. The prior art does not teach a method for producing a desired biochemical in an industrial scale volume, comprising the steps of: (a) putting together in a container of industrial-scale volume biomass of an industrial-scale volume, water, and a TEKK-LAC yeast that enzymatically breaks down glucosidic and xylosic material of the biomass; and (b) bringing the container to a temperature suitable for the TEKK-LAC yeast to produce the desired biochemical in an industrial-scale volume, wherein the desired biochemical comprises lactic acid, in view of Applicants amendment to the claims, current Examiner’s amendment and filing of a statement of evidence of Deposit requirement of the novel yeast strain TEKK-LAC along with an Affidavit/Declaration under 37 CFR 1.132, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656